

115 HR 4055 IH: Transparency For Wounded Warriors Act
U.S. House of Representatives
2017-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4055IN THE HOUSE OF REPRESENTATIVESOctober 12, 2017Mr. Kildee introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to direct the Secretary of Veterans Affairs to provide
			 certain information when denying claims for traumatic injury protection
			 under Servicemembers’ Group Life Insurance.
	
 1.Short titleThis Act may be cited as the Transparency For Wounded Warriors Act. 2.Denial of claims for traumatic injury protection under Servicemembers’ Group Life InsuranceSection 1980A of title 38, United States Code, is amended by adding at the end the following new subsection:
			
 (l)If a claim by a member under this section is denied, the Secretary shall furnish to the member, at the same time as the member is informed of such denial, a detailed legal analysis for the reason of the denial and all of the information the Secretary relied on in making that decision. Any information not provided, or reasoning not articulated, in the such analysis may not be used by the Secretary to justify a further denial on appeal..
		